Citation Nr: 0942672	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  98-01 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	 Entitlement to a compensable rating for left ear 
hearing loss. 

2.	 Entitlement to service connection for a dental injury 
due to service trauma,          for VA outpatient treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  He had additional service in the Army 
National Guard from November 1969 to November 1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied entitlement to the benefits sought. 

In November 2004, a hearing was held before a Decision Review 
Officer.  In July 2009, the Veteran testified during a Travel 
Board hearing at the RO before the undersigned.


FINDINGS OF FACT

1.	 The Veteran's service-connected hearing loss in the 
left ear consists of impairment manifested by no worse than 
the numerical designation of VII.

2.	 The Veteran does not have a dental injury that is 
attributable to service trauma.


CONCLUSIONS OF LAW

1.	 The criteria are not met for a compensable rating for 
left ear hearing loss.         38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.	 The criteria for service connection for a dental injury 
due to service trauma,          for VA outpatient treatment 
purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.383 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from July 2001 through March 2007.  The 
February 1998 and September 2008 Statements of the Case 
(SOCs) and later Supplemental SOCs (SSOCs) explained the 
general criteria to establish claims for entitlement to 
service connection, and for an increased disability rating.  
The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, an addendum to an April 2006 SSOC as to the 
dental disorder claim provided information concerning both 
the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent.  
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  In this instance, the March 2007 VCAA 
notice correspondence pertaining to an increased rating for 
left ear hearing loss was sent before issuance of the October 
2007 rating decision on appeal, and thus met the standard for 
timely notice.  As to the issue of a dental disability, the 
relevant notice letters did not precede issuance of the 
September 1997 rating decision.  However, this would not have 
been possible given that the VCAA was enacted in November 
2000.  Moreover, the Veteran has had an opportunity to 
respond to the VCAA correspondence in advance of the most 
recent March 2009 SSOC readjudicating his claim.  There is no 
indication of any further available information or evidence 
that must be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007). 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment.  The Veteran has undergone several VA 
examinations for evaluation of hearing loss.  See 38 C.F.R. 
§4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition).  In accordance with the Board's 
prior remand directive,   the RO has made several attempts to 
obtain the Veteran's medical records from during his National 
Guard service, however, due to the consistent negative 
replies from the unit with which he served, it has been 
determined that the records sought are unavailable.  The 
Veteran has testified during a DRO hearing, and a Travel 
Board hearing before the undersigned.  The record as it 
stands includes sufficient competent evidence to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims on their merits. 

Background and Analysis

Service Connection for Dental Injury

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1132 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106 (West 2002 & Supp. 2009); 38 C.F.R. § 3.6 
(2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In regard to claims for service connection for a dental 
disability, under 38 C.F.R.    § 3.381, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided under 
38 C.F.R. § 17.161.  See also Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).  The rating agency will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.
 
Access to outpatient dental services is available for those 
individuals having a dental condition to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. § 
17.161.  Based on class II(a)       of eligibility, those 
having a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R.                
§ 17.161(c).

Service treatment records for the Veteran's active duty 
service from November 1967 to November 1969 are on file.  
There are no corresponding treatment records from his 
subsequent service in the Army National Guard. 

The RO's September 1997 rating decision denied a claim for 
service connection for an unspecified dental injury due to 
trauma that occurred in military service. 

In his February 1998 VA Form 9 (substantive appeal) filed in 
furtherance of his appeal of the above decision, the Veteran 
described an incident that occurred while in the National 
Guard in San Antonio, Texas when while firing a tank gun 
during a training exercise he hit his mouth and in the 
process knocked out several of his top teeth. 

A June 1998 record of VA outpatient treatment indicates 
several dental conditions involving multiple dental caries, 
periodontal disease, irritated gums, and a dental abscess 
that had resolved.

During a November 2004 DRO hearing, the Veteran testified 
that during a training exercise while operating the gun of a 
tank, the kickback motion from firing the gun caused him to 
hit his head on the outside of the metal hatch in the process 
knocking out several teeth and damaging others.  The Veteran 
stated that he did not report the incident to the tank leader 
or a superior officer, or seek medical attention at the time, 
but continued with the training exercise for the remainder of 
that day.  He indicated that he later sought treatment with a 
civilian dentist where he had a bridge placed where the top 
teeth were missing.  According to the Veteran, he attempted 
to obtain statements from witnesses as to the incident but 
was unable to do so.  

In July 2005, the Board remanded the Veteran's claim in part 
to request and obtain copies of all records pertaining to his 
service in the National Guard, from his unit the 25th 
Artillery Battalion, out of Henderson, Texas.  The Board's 
remand further indicated that provided an in-service dental 
injury was verified, the Veteran would be scheduled for a VA 
examination for purpose of determining whether he had a 
dental injury associated with military service.

The RO thereafter undertook several measures to obtain the 
Veteran's National Guard service records including medical 
records, which were unsuccessful, including several inquiries 
to the unit with which the Veteran served that resulted in 
negative replies.  In December 2006 the RO issued a formal 
memorandum as to the unavailability of National Guard service 
records for the time period of November 1969 to November 
1973.

During the July 2009 Travel Board hearing, the Veteran again 
described the circumstances of the accident during a drilling 
exercise.  He indicated that three teeth had been knocked 
out, and that the quality of the bridge and fillings he had 
received had begun to deteriorate causing him to seek 
entitlement to VA outpatient treatment benefits.

The Board's review of the evidence of record does not 
establish that service connection is warranted for a dental 
injury for VA outpatient treatment purposes.  The basis of 
entitlement which the Veteran seeks to establish is a medical 
relationship between a current dental condition, and 
identified in-service dental trauma.  See 38 C.F.R. § 
17.161(c).  To this effect, the record does not sufficiently 
establish the occurrence of the claimed underlying incident 
from service.  Initially, service medical history is absent 
for the Veteran's National Guard duty.  This in itself does 
not end the inquiry; however, there is no other competent and 
probative evidence of the injury claimed.  There is no record 
of private clinical treatment for missing teeth, or for that 
matter any dental treatment since service up until 1998.  The 
Veteran has not obtained any witness statement corroborating 
the event.  Significantly, there is no indication that a Line 
of Duty (LOD) determination was ever made in regard to the 
event described, as would routinely be completed in the event 
of an in-service injury during a National Guard training 
exercise. 

In summary, there is no objective evidence of any 
precipitating dental injury during service.  The Board 
recognizes that competent lay testimony, even without                     
in-service documentation may warrant further inquiry into the 
cause of a claimed disability.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence 
provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).  Here, however, in the absence of a documented LOD 
determination, or any indication that the Veteran ever 
reported an injury of this magnitude to service medical 
personnel, the Veteran's own description of the injury simply 
lacks sufficient credibility to be persuasive that it indeed 
occurred as described.  Absent confirmed occurrence of the 
claimed injury during service, this claim cannot be 
substantiated on the merits. 

Moreover, the Board finds that a VA medical examination would 
have minimal value to determining the etiology of a dental 
disorder, in that the claimed accident has not been 
confirmed.  Even accepting the Veteran's account of events, 
to attempt to relate a current dental bridge for missing 
teeth to the claimed injury 30 years previously would appear 
inherently difficult, and likely no more than an exercise in 
speculation.  Thus, further development of the claim would 
not assist in resolving it on the merits.  In any event, for 
the reasons stated, the criteria for establishing a dental 
disorder with a likely relationship to service trauma have 
not been met.

Accordingly, the Board is denying the claim for service 
connection for a dental injury.  The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Generally,          the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from 0 percent (i.e., noncompensable) to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level V and the poorer ear has a numeric 
designation Level VII, the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

Where as here, service connection for hearing loss has been 
granted in only one ear, to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned the numeric designation of I. 38 C.F.R. § 
4.85(f).  This is consistent with the principle that the 
manifestations of a nonservice-connected disability may not 
be used in evaluating a service-connected disability.  See 38 
C.F.R. § 4.14.  

The Veteran underwent an April 2008 VA Compensation and 
Pension examination by an audiologist.  His primary complaint 
was difficulty hearing and understanding speech.  The 
situation of greatest hearing difficulty was reported as 
listening to conversation in the presence of background 
noise.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
55
55
LEFT
25
55
75
75
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.  
Otoscopic examination was unremarkable for both ears. Pure-
tone results indicated a bilateral sensorineural loss with 
the left ear poorer than the right.  Word recognition scores 
were good in the right ear and fair in the left. 

Based upon the preceding medical findings on VA examination, 
a noncompensable rating remains the correct disability 
evaluation for hearing loss in the left ear.  When taking 
into consideration the audiometric findings and speech 
discrimination scores obtained on the April 2008 VA 
examination, the numerical designation for hearing loss in 
the left ear consists of VII.  This representation of hearing 
loss, when combined with the designation of I for nonservice-
connected hearing loss on the right side, corresponds to a 
noncompensable disability evaluation under Table VII.

The rating criteria based on an exceptional pattern of 
hearing impairment further allows evaluation based solely on 
puretone audiometric thresholds, and absent speech 
discrimination testing. See 38 C.F.R. § 4.86.  While the 
criteria for exceptional hearing impairment applies in this 
case, under Table VIA it permits no more than a numerical 
designation of VI in the left ear, still equivalent to a 
noncompensable evaluation.  Thus, the directly applicable 
rating criteria for evaluation of hearing impairment does not 
provide for any increased rating for the Veteran's service-
connected left ear hearing loss. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  While he is 
currently not employed, he has indicated that this is due to 
the effect of other nonservice-connected physical conditions 
rather than hearing loss.  The Veteran has not described any 
particular pronounced or unusual functional impairment 
resulting from hearing loss, including when prompted for 
information in this regard, apart from some difficulty at 
times understanding conversational speech.  See e.g., 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in 
view of potential entitlement to extraschedular rating the 
examiner should describe effect of hearing loss on 
occupational functioning and daily activities).  The 
Veteran's service-connected left ear hearing loss also has 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown,             9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board is denying the claim for a 
compensable rating for left ear hearing loss. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply.        38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. 


ORDER

The claim for service connection for a dental injury due to 
service trauma, for VA outpatient treatment purposes, is 
denied.

The claim for a compensable rating for left ear hearing loss 
is denied.




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


